Subsidiary: Trustco Bank October 27, 2010 The NASDAQ Stock Market LLC Listing Qualifications 9600 Blackwell Road Rockville, MD20850 Dear Madam or Sir: Effective October 27, 2010 the Company has appointed Registrar and Transfer Company as its new stock transfer agent.Registrar and Transfer Company is headquartered at 10 Commerce Drive, Cranford, New Jersey 07016-3572. Shareholders may contact the new transfer agent as follows: Registrar and Transfer Company 10 Commerce Drive Cranford, New Jersey 07016-3572 Telephone:1-800-368-5948 E-mail: _info@rtco.com Sincerely, Kevin T. Timmons Vice President
